DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2021 has been entered.
Claims 1 and 3-6 are pending in the application. Claim 1 has been amended. Claims 1 and 3-6 will presently be examined to the extent they read on the subject matter of record.

Status of the Claims 
The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Ali et al. (JP2006-316107) in view of Kumei et al. (JP 2008-162971) and Ogawa et al. (US 2004/0253173) is withdrawn due to Applicant’s amendment of the claims and Applicant’s remarks.
Rejections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections are newly applied.  They constitute the complete set of rejections presently being applied to the instant application.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (JP2006-316107) in view of Kumei et al. (JP 2008-162971) and the Kumei Publication (2011, Fragrance Journal, entire article). Ali et al., Kumei et al. and the Kumei Publication cited by Applicant on the IDS filed 7/19/2020. 
Applicant’s Invention
Applicant claims a cosmetic composition containing metal oxide particles with an average particle diameter of 1µm or less and lepidocrocite-type platy titanate particles with an average unrolled diameter of 0.1µm to 10µm and an average thickness of 0.1µm to 4.0µm, the titanate particles being at least one selected from the group consisting of titanates expressed by chemical formulae K0.5-0.7Li0.27Ti1.73 O3.85-3.95, K0.2-0.7 Mg0.4Ti1.6O3.7-3.95, and K0.2-0.7Li0.27-(2x/3) MgxTi1.73- (x/3)O3.7-3.95 [where 0.004 </= x</= 0.4], wherein the average unrolled diameter is obtained by a calculation of ((length) + (breadth))/2 of 50 particles, and wherein the metal oxide particles are at least selected from the group consisting of titanium dioxide, zinc oxide, aluminum oxide…and black titanium oxide.

Determination of the scope of the content of the prior art
(MPEP 2141.01)
Ali et al. teach a composite ultraviolet blocking agent comprises lepidochrocite-type plate-like titanic acid crystal particles and cerium oxide based crystal particles coated on the surface of the lepidochrocite-type plate-like titanic acid crystal particles, wherein the cerium oxide-based crystal particles account for 20 to 90 mass% of the total of the lepidochrocite-type plate-like titanic acid crystal particles and the cerium oxide-based crystal particles (Abstract, translation) (claim 1, cosmetic composition, metal oxide particles and lepidocrocite-type platy titanate particles). Ali et al. teach the lepidochrocite-like titanic acid has a chemical formula K3xLixTi2-xO4 and K2xMgxTi2-xO4. The template-like titanic acid chosen from the group of 0.05</=x</=0.5, 0.004 </= x</= 0.4, currently claimed, falls within this range for the value of x. The diameter of the 0.5-0.7Li0.27Ti1.73 O3.85-3.95, diameter-3 micrometers). Ali et al. teach to measure the path of plate-like 30 typical particles were chosen from the scanning electron microscope photograph, the length of a longest portion (length) and the length of the shortest portion in the tabular plane of the particle were read on the basis of the scale of a microscope, both average value was made into the path of one particle, and the average value of 30 pieces was made into the characteristic particle size (page 3 of 8, paragraph [0019], translation). Ali et al. teach the cerium oxide system is the ultraviolet-rays interception agent which dissolved or covered another metallic oxide for cerium oxide independence and cerium oxide at the base. As another metallic oxide, Mg, Zn, and Fe (page 3 of 8, paragraph [0024], translation).
Ali et al. teach the cerium oxide crystal particle has a crystal diameter of 200 nm or less or 100 nm or less. This is equivalent to 0.2 µm or less or 0.1 µm or less (claims 1, 2, and 3; metal oxide particles, cerium oxide, average particle diameter of 1 µm or less; average particle diameter of 0.01 µm -0.5 µm) (page 3 of 8, paragraph [0026], translation). Ali et al. teach in Example 1, the plate-like titanic acid of composition of K0.8 Li0.27Ti1.73O4 is weighed out and processed to obtain plate-like titanic acid (page 4 of 8, paragraph [0032], translation). Cerium chloride and the calcium chloride which were adjusted so that CeO2:CaO will become a slurry. The compound ultraviolet-rays 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Ali et al. do not specifically disclose the lepidocrocite-type platy titanate particles have an unrolled diameter of 0.1 µm to 10 µm, an average thickness of 0.1 µm to 4.0 µm, the titanate particles have an average length of less than 10 µm or the titanates is expressed by the formula of K0.5-0.7Li0.27Ti1.73 O3.85-3.95, K0.2-0.7 Mg0.4Ti1.6O3.7-3.95, and K0.2-0.7Li0.27-(2x/3) MgxTi1.73- (x/3)O3.7-3.95 [where 0.004 x 0.4], the calculation of the unrolled diameter or the average length of less than 10 µm, or the metal oxide particles are at least one selected from the group consisting of titanium dioxide, zinc oxide, iron oxide…and black titanium oxide. It is for this reason Kumei et al. and the Kumei Publication are added as secondary references. 
Kumei et al. teach a glittering pigment comprising lepidocrocite-type plate-like titanate crystal particles of a specific size (Abstract, translation). The glittering pigment comprising lepidocrocite-type plate-like titanate crystal particles have an average thickness of 0.1-5 µm and an average major axis of 10-100 µm and represented by chemical formula selected from the group consisting of K3xLixTi2-xO4 and K2xMgxTi2-xO4, in every case 0.05</=x</=0.5 (page 1 of 1, Solution, page 2 of 7, paragraph [0007], 
The Kumei Publication teaches inorganic pigments such as yellow iron oxide, red ocher and black iron oxide are generally used to lend color tones to base makeup cosmetics such as a foundation. However, there can be several problems when trying to use these pigments directly. The Kumei Publication teaches it has become necessary to develop novel inorganic cosmetic materials. Lepidocrocite-type titanates, especially potassium lithium titanate (PLT) have been used as starting materials for the preparation of other shape-controlled functional materials. In the research the synthesis of Fe-doped PLT pigments, which lend brown and beige tones with superior slipping characteristics, as well as the lesser tendency of color change when mixed with oil. The Kumei Publication teaches that the most suitable composition of Fe-doped potassium lithium titanate, which possessed the brown and beige tone color together with nice feel and natural luster for powdery foundation (page 60, entire Abstract). The Kumei Publication teaches on page 61 the potassium lithium titanate (PLT) is K3x(LixTi2x) O4, where (x=0.27).
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
3xLixTi2-xO4 and K2xMgxTi2-xO4. The template-like titanic acid is chosen from the group of 0.05</=x</=0.5, 0.004 </= x</= 0.4, currently claimed, falls within this range. One of ordinary skill in the art would find it obvious that the lepidochrocite-like titanic acid has an average unrolled diameter of 0.1µm to 10µm or 1µm to 5µm because Ali et al. teach it is good to have a diameter from 1 micrometer, a diameter of 3 micrometers and an aspect ratio of five or more. The diameter of the claimed invention, 0.1µm to 10µm, falls within the diameter range taught by Ali et al. The aspect ratio is the ratio of the length to width of a particle. 
Regarding the average unrolled diameter, the prior art references teach the calculation of unrolled diameter without using the phrase “unrolled diameter”. Ali et al. teach to measure the path of plate-like 30 typical particles were chosen from the scanning electron microscope photograph, the length of a longest portion (length) and the length of the shortest portion in the tabular plane of the particle were read on the basis of the scale of a microscope, both average value was made into the path of one particle, and the average value of 30 pieces was made into the characteristic particle size. Kumei et al. teach that measurement of the path of plate-like acid is based on the 
Regarding the average thickness of 0.1 µm to 4.0 µm, Kumei et al. teach that the average thickness of the lepidocrocite-type plate-like titanate crystal particles is 0.1-5 µm. The lepidocrocite-type plate-like titanate crystal particles taught by Kumei et al. are the same as the formulas K3xLixTi2-xO4 and K2xMgxTi2-xO4 taught by Ali et al. As such, it would have been obvious to one of ordinary skill in the art that if the lepidocrocite-type is the same, the skilled artisan would expect to obtain a result that necessarily flows with the intended properties, i.e., average thickness of 0.1-4 µm. In addition, the average 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Ali et al., Kumei et al. and the Kumei Publication and use the lepidocrocite-type platy titanate particles that are expressed by the claimed chemical formulas. Ali et al. teach a composite ultraviolet blocking agent comprises lepidochrocite-type plate-like titanic acid crystal particles and cerium oxide based crystal particles coated on the surface of the lepidochrocite-type plate-like titanic acid crystal particles. Ali et al. teach the lepidochrocite-like titanic acid has a chemical formula K3xLixTi2-xO4 and K2xMgxTi2-xO4. One of ordinary skill in the art would have been motivated to use the lepidocrocite lithium potassium titanate currently claimed because the lepidocrocite lithium potassium titanate represented by the formula K0.5-0.7Li0.27Ti1.73O3.85-3.95 has a formula very similar to the formula K0.8 Li0.27Ti1.73O4 taught in example 1 of Ali et al. Kumei et al. teach the glittering pigment comprising lepidocrocite-type plate-like titanate crystal particles have an average thickness of 0.1-5 µm and an average major axis of 10-100 µm and represented by chemical formula selected from the group consisting of K3xLixTi2-xO4 and K2xMgxTi2-xO4, in every case 0.05</=x</=0.5. The Kumei Publication teaches on page 61 the potassium lithium titanate (PLT) is K3x(LixTi2x) O4, where (x=0.27). Since the chemical formula taught by Ali et al., Kumei et al. and the Kumei Publication are very similar to the chemical formula currently claimed and used for the same purpose, one of ordinary skill in the art would have been motivated to try a formula wherein the oxygen component of the formula is O3.85-3.95, which is only 0.15 to 0.05 less than the oxygen component of the formula taught by Ali 4. As such, one of ordinary skill in the art would expect the lepidocrocite- type platy titanate particles to have the same effect, with a reasonable expectation of success, without evidence to the contrary. 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Ali et al., Kumei et al. and the Kumei Publication and the metal oxides particles include titanium dioxide, zinc oxide, iron oxide…and black titanium oxide. Ali et al. teach a composite ultraviolet blocking agent comprises lepidochrocite-type plate-like titanic acid crystal particles and cerium oxide based crystal particles coated on the surface of the lepidochrocite-type plate-like titanic acid crystal particles. Ali et al. teach the lepidochrocite-like titanic acid has a chemical formula K3xLixTi2-xO4 and K2xMgxTi2-xO4. Kumei et al. teach ultraviolet rays-interception agents, titanium oxide, and zinc oxide, are added to the lepidocrocite-type plate like titanate crystal particles. The Kumei Publication teaches lepidocrocite-type titanates, especially potassium lithium titanate (PLT) have been used as starting materials for the preparation of other shape-controlled functional materials. In the research the synthesis of Fe-doped PLT pigments, which lend brown and beige tones with superior slipping characteristics, as well as, the lesser tendency of color change when mixed with oil. The inorganic pigments used in the Fe-doped PLT pigments are yellow iron oxide, red ocher and black iron oxide. One of ordinary skill in the art would have been motivated to use iron oxide or any of the other metal oxide particles because the prior art teaches the use of other metal oxide particles, especially iron oxide, as supported by the Kumei Publication. In addition, one of ordinary skill in the art would have been motivated to use 
Regarding the limitation in claim 5, wherein the titanate particles have an average length of less than 10 µm, one of ordinary skill in the art would have been motivated to use optimization and experimentation to determine the average length of the titanate particles. Ali et al. teach the lepidochrocite-like titanic acid has a chemical formula K3xLixTi2-xO4 and K2xMgxTi2-xO4. The template-like titanic acid chosen from the group of 0.05</=x</=0.5. One of ordinary skill in the art would find it obvious that the lepidochrocite-like titanic acid has an average unrolled diameter of 0.1µm to 10µm or 1µm to 5µm because Ali et al. teach it is good to have a diameter from 1 micrometer, a diameter is 3 micrometers or more 50 micrometers and an aspect ratio of five or more. The diameter of the claimed invention falls within the diameter range taught by Ali et al. The aspect ratio, which is the ratio of the length to width of a particle. As such, one of ordinary skill in the art would have been motivated to use the parameters relating to the diameter of the particles and the aspect ratio to determine the average length of the titanate particles, including an average length of less than 10 µm, to produce an effective lepidocrocite-type platy titanate particle. The adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
.
Response to Arguments
Applicant's arguments filed August 10, 2021 have been fully considered but they are not persuasive. Applicant argues Ali et al. does not include “cerium oxide” and teaches away from the use of other metal oxides. In response to Applicant’s argument, Ali et al. teach the cerium oxide system is the ultraviolet-rays interception agent which dissolved or covered another metallic oxide independent and cerium oxide at the base. Ali et al. also teach other metallic oxide are mentioned, including magnesium oxide, zinc oxide and iron oxide. See page 3 of 8, paragraph [0026] of the translation. Therefore, based on this teaching, Ali et al. does not teach away from the use of other metal oxides especially magnesium oxide, zinc oxide, and iron oxide, as claimed. In addition, based on the new rejection of record, one of ordinary skill in the art would have been motivated to use titanium dioxide, zinc oxide, iron oxide…and black titanium oxide as the metal oxide particle. Ali et al. teach a composite ultraviolet blocking agent comprises lepidochrocite-type plate-like titanic acid crystal particles and cerium oxide based crystal particles coated on the surface of the lepidochrocite-type plate-like titanic acid crystal particles. Ali et al. teach the lepidochrocite-like titanic acid has a chemical formula K3xLixTi2-xO4 and K2xMgxTi2-xO4. Ali et al. also teach metallic oxide includes magnesium oxide, zinc oxide, and iron oxide. Kumei et al. teach ultraviolet rays-interception agents, titanium oxide, and zinc oxide, are added to the lepidocrocite-type plate like titanate crystal particles. The Kumei Publication teaches lepidocrocite-type titanates, especially .
The claims remain rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/           Examiner, Art Unit 1616                                                                                                                                                                                             

                                                                                                                                                                                          
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616